Citation Nr: 0702989	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bipolar disorder (also 
diagnosed as schizophrenic reaction, schizophrenia and manic 
depressive illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Robert May, Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active duty for training from September 1968 
to October 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2002 rating decision 
by the Newark, New Jersey Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for bipolar disorder 
(also diagnosed as schizophrenic reaction, schizophrenia and 
manic depressive illness).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA") defines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2006).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2006).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A remand of this matter is necessary in order to enable VA to 
comply with its duty to assist the veteran.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The record 
reflects that the veteran reported in his original claim that 
he receives $956 per month in Social Security Administration 
("SSA") benefits.  A July 2002 discharge summary from the 
East Orange VA Medical Center ("VAMC") also discusses the 
fact that the veteran receives SSA benefits.  However, the 
veteran's SSA records are not presently associated with the 
claims file and there is no evidence of record that the RO 
attempted to obtain the veteran's SSA records as required.  
Therefore, this case is remanded for purposes of obtaining 
the veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the veteran's 
SSA disability file.  If after 
attempting to obtain the RO is unable 
to secure same, the facility should 
provide a negative response if records 
are not available and under the VCAA, 
the RO must document whether further 
efforts to obtain these records would 
be futile.

2.  After receiving the SSA disability 
file, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


